534 So. 2d 1248 (1988)
The STATE of Florida, Appellant,
v.
Alberto Garcio MARTINEZ, Appellee.
No. 88-1768.
District Court of Appeal of Florida, Third District.
December 20, 1988.
Robert A. Butterworth, Atty. Gen., and Michele L. Crawford, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and Karen M. Gottlieb, Asst. Public Defender, for appellee.
Before BARKDULL, BASKIN and FERGUSON, JJ.
PER CURIAM.
The trial court departed downward from the recommended guideline range without written or oral reasons. We therefore reverse defendant's sentence and remand to the trial court for entry of a written sentencing order supporting the departure. State v. Wayda, 533 So. 2d 939 (Fla.3d DCA 1988).
REVERSED AND REMANDED.